Citation Nr: 1007683	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-38 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the appellant's income is excessive for Department of 
Veterans Affairs non-service-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976.  The Veteran died in January 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the appellant's claim for 
nonservice-connected death pension benefits.  

An August 2005 rating decision denied the appellant's 
entitlement to Dependents' Indemnity Compensation (DIC) and 
accrued benefits.  Although she initially appealed the denial 
of those benefits, she specifically withdrew her appeal of 
those issues in the VA Form 9 that was received in December 
2006.  Therefore, those issues are not before the Board.  See 
38 C.F.R. § 20.204 (2009).  The only issue remaining for 
appellate consideration is as set forth above.  


FINDING OF FACT

The appellant's countable income minus unreimbursed medical 
expenses for 2005, 2006, and 2007 exceeds the maximum annual 
income limitations for death pension benefits.  


CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefits for 2005, 2006, and 2007.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's death pension claim is not subject to 
the provisions of the VCAA.

In any event, the Board observes that the appellant was 
furnished with letters in April 2005 and May 2006 informing 
her of the evidence necessary to establish entitlement to 
nonservice-connected death pension benefits.  

Death pension

The Veteran died in January 2005.  Thereafter, the appellant 
applied for VA pension benefits.  In a December 2005 letter, 
she was notified that VA pension benefits had been denied on 
the basis that her reported income exceeded the maximum 
allowed for a surviving spouse with two dependents.  The 
appellant subsequently submitted Improved Pension Eligibility 
Verification Reports (EVRs) in December 2005, May 2006, 
February 2007, and April 2007, which detailed her income.  In 
a June 2007 report from the Social Security Administration 
(SSA), it was reported that the appellant was paid a monthly 
SSA benefit of $1355 beginning in June 2006 and $1400 
beginning in December 2006.  The records reflects that the 
appellant has two children who are in foster care.  
Following, the appellant's report to VA that her two minor 
children were in foster care and that she was providing no 
support for them, she was furnished with a November 2006 
statement of the case indicating that her reported income 
also exceeded the maximum allowed for a surviving spouse with 
no dependents.  

The appellant has reported that her income for 2005 consisted 
of $7170 in wages and $255 in a lump sum death payment from 
the SSA, for a total of $7375; she indicated that VA paid all 
of the Veteran's burial expenses.  For 2006, she reported 
wages of $8463; she also indicated that she received $2138 in 
unemployment compensation.  The appellant also reported that 
she paid $523 for glasses during 2006 as an unreimbursed 
medical expense.  She reported that her wages for 2007 
totalled $180 and that she received $1524 in unemployment 
compensation.  

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2009).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2009).  

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272 (2009).  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.  

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 5 
percent of the applicable maximum annual death pension rate.  
38 C.F.R. § 3.272(g).  In this case, that would mean expenses 
exceeding $340 in 2005, $354 in 2006, and $366 in 2007.  SSA 
benefits are not excludable from countable income. See 38 
C.F.R. § 3.272.  

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21. 38 U.S.C.A. §§ 1503, 1541; 
38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Appendix B.  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining entitlement, the monthly rate of 
pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable annual income and dividing the 
remainder by 12.  See generally 38 C.F.R. § 3.273 (2009).  

The Board notes that income derived from SSA benefits is not 
excluded from countable income.  As noted, a widow without 
dependents cannot receive improved death pension benefits if 
her income is above a certain level.  Effective December 1, 
2004, VA's maximum annual death pension rate was $6814 for a 
surviving spouse with no dependents.  Effective December 1, 
2005, it was $7094 for a surviving spouse with no dependents. 
Effective December 1, 2006, it was $7329 for a surviving 
spouse with no dependents.  

For 2005, the appellant's income of $7375 exceeded the 
maximum annual death pension rate by $561; the appellant has 
not reported any payments that might be excluded from her 
countable income.  

The appellant's reported income of $8463 for 2006 is reduced 
by $169 ($523 for glasses, less 5 percent of the maximum 
death pension rate, $354), for a countable income of $8294.  
Her countable income for 2006 exceeded the maximum annual 
death pension rate for that year by $1200, without even 
considering the $9530 she was paid by SSA ($1355 from June 
through November, the $1400 for December 2006).  

For 2007, the appellant's countable income, including $1400 
per month from SSA ($16,800 annually), clearly exceeded the 
maximum death pension rate of $7329.  

Accordingly, as the appellant's income for 2005, 2006, and 
2007 exceeded the statutory limit, the appellant is not 
entitled to VA improved death pension benefits.  

While the Board is sympathetic to the appellant's loss of her 
husband, the Board is bound by the parameters of VA laws and 
regulations.  Unfortunately, the positive and negative 
evidence is not in equipoise.  Therefore, the doctrine of the 
benefit of the doubt is not applicable.  38 U.S.C.A. § 
5107(b).  The claim must be denied.  


ORDER

Entitlement to death pension benefits is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


